DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on May 24, 2021 has been entered.  
	Applicant has: amended claims 1, 34, 39, 43, 46-49 and 58; and canceled claim 7.  	
	Claims 1-3, 6, 8-9, 13, 18-20, 22, 23, 26, 33, 34, 39, 43, 44, 46-49, 54 and 58 are now pending and have been allowed.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Arguments
Claim Rejections – 35 U.S.C. § 101	Applicant’s arguments regarding the 35 U.S.C. 101 (Alice) rejection (Amendment, pp. 16-19, particularly the arguments on page 18 line 16 – page 19 line 4) have been fully considered and were found to be persuasive.  Examiner agrees that even if the claims were directed to an abstract idea, the additional elements integrate the judicial exception into a practical application.  That is, when the independent claims are considered as a whole they are directed to a particular improvement (e.g., an improvement in the technology/technical field of stake distribution in forked currencies) in the manner in which a cryptographic ledger can be bootstrapped so that severely imbalanced stake distribution (i.e. See e.g., Specification [0147]; [0342-0343]; MPEP 2106.05(a).  This provides a specific improvement over prior systems, resulting in more balanced control of the forked currency.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seena Rezvani (Reg. No. 62,974) on June 7, 2021.

The application has been amended as follows: 
34. (Currently Amended) A system for bootstrapping a decentralized cryptographic ledger representing a forked version of an original fiat currency based on a user's stake in the original fiat currency, the system comprising:
a computer processor configured to:
designate a staking period representing a window of time;
receive, from a remote computing device, data indicating that a portion of the original fiat currency was associated with a first user at one or more elapsed times during the staking period;
verify, based on a defined validation procedure, authenticity of at least some of the data received;

calculate a first stake of ownership for the first user in the forked version of the original fiat currency by applying a first conversion rate to the external stake;
alter, after commencement of the staking period, a state of the cryptographic ledger to record a first set of digital tokens representing the first stake of ownership;
designate a conclusion of the staking period associated with a snapshot of the cryptographic ledger;
receive, after designating the conclusion of the staking period, a request to retroactively claim a second stake in the forked version of the original fiat currency for a second user; and
process the request to retroactively claim a second stake in the forked version of the original fiat currency, wherein processing the request comprises;
determining a second external stake in the original fiat currency attributed to the second user based on additional data indicating that a second portion of the original fiat currency was associated with the second user during the staking period;
calculating a second stake of ownership for the second user in the forked version of the original fiat currency by applying a second conversion rate to the second external stake, wherein the first conversion rate is greater than the second conversion rate such that the first user is rewarded for early participation; and
altering a second state of the cryptographic ledger to record a second set of digital tokens representing the second stake of ownership, wherein the first set of digital tokens and the second set of digital tokens are usable to participate in a consensus protocol for the 

Reasons for Allowance
Claims 1-3, 6, 8-9, 13, 18-20, 22, 23, 26, 33, 34, 39, 43, 44, 46-49, 54 and 58 are allowed.

The following is an examiner’s statement of reasons for allowance:  
This communication warrants no examiner's reason for allowance, as Applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e).  In this case, the substance of Applicant's remarks filed on May 24, 2021 point out the reasons why amended independent claims 1, 34 and 49 satisfy all requirements of 35 U.S.C. § 101 and are directed towards statutory subject matter.  See May 24, 2021 Amendment pp. 16-19.  Additionally, Applicant’s remarks filed on April 8, 2020 point out the reasons the claims are patentable over the prior art of record.  See April 8, 2020 Amendment pp. 18-26.  Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings, ... the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        June 7, 2021

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685